Citation Nr: 0321958	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from June 1969 to March 1971.  
He died in March 1999, and the appellant is his surviving 
spouse.

This case came to the Board of Veterans' Appeals (Board) from 
a June 2000 decision by the Winston-Salem, North Carolina, 
Regional Office (RO), and the Board remanded it in July 2001 
for further development of the evidence.


FINDINGS OF FACT

1.  The veteran died in March 1999 at age 51, and the death 
certificate listed the cause of death as metastatic colon 
cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran was not rated 100 percent disabled due to a 
service connected disorder for 10 years or more immediately 
prior to his death.

4.  Colon cancer is not a disorder presumed to be caused by 
exposure to Agent Orange, and the preponderance of medical 
evidence of record is against finding such an etiologic 
relationship.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to a service-connected 
disorder or to a disorder that can be service connected.  
38 U.S.C.A. §§  1116, 1310, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 
(2002).

2.  The criteria for entitlement to dependency and indemnity 
compensation benefits under the provision of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the course of this appeal.  It prescribes VA duties to 
advise a claimant of the evidence needed to substantiate a 
claim, and to help a claimant obtain that evidence.  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and pertinent VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.159, and 3.326.

The June 2000 RO decision advised the appellant of the 
shortcomings of her claim and the rationale for its denial.  
A January 2001 Statement of the Case set out the applicable 
law.  A March 2001 letter advised the appellant of VCAA and, 
in an April 2001 statement, she said she had no additional 
evidence to be considered.  Finally, an April 2003 letter 
advised the appellant that her case was being returned to the 
Board, and invited her to submit any additional evidence she 
had directly to the Board, but she did not respond.  

The file includes the veteran's service medical records, 
statements from his wife and parents, records of his 1999 
medical care, statements from his treating physicians, a 
report on studies of the adverse health effects of Agent 
Orange, and an opinion by the VA Chief Public Health and 
Environmental Hazards Officer.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the appellant 
of evidence she should obtain and evidence VA would obtain, 
and any failure to provide such a pro forma notice could not 
constitute more than harmless error.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA, and turns now to an analysis of the evidence and 
applicable law.

Dependency and indemnity compensation is awarded to the 
surviving spouse, children, and parents of a veteran, 
pursuant to 38 U.S.C.A. §§ 1310 or 1318, on six separate 
bases, each of which requires particular evidence.  First, 
the benefit is awarded if a service-connected disability was 
either the principal or a contributory cause of the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A principal 
cause of death is one which, alone or jointly with another 
disorder, was the underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which, though not related 
to the principal cause, contributed substantially or 
materially or combined with other disorders to cause death, 
or aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected 
disabilities, or those of a static nature or not affecting 
vital organs, would not be held to have contributed to death 
that was due primarily to an unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

Second, the benefit is awarded if a disorder which was either 
the principal or a contributory cause of the veteran's death 
can be service connected.  That is, service connection may be 
granted, post mortem, for a disorder shown to have actually 
been incurred in service and, if the disability thus service 
connected is shown to have been the principal or a 
contributory cause of death, then service connection for the 
cause of the veteran's death is granted.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  Establishing 
service connection for a disorder that was a principal or 
contributory cause of death requires competent evidence of an 
etiologic relationship between events in service, or an 
injury or disease incurred there, and the disorder that was a 
principal or contributory cause of death.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Third, the benefit is awarded if VA had determined, at least 
ten years prior to his death, that the veteran was totally 
disabled due to service-connected disabilities.  38 U.S.C.A. 
§ 1318(b)(1); 38 C.F.R. § 3.22(a)(2)(i).  Fourth, the benefit 
is awarded if the veteran would have been entitled to, but 
was not granted, a rating of total disability due to service-
connected disabilities for the ten years prior to his death.  
Id.; Hix v. West, 12 Vet. App. 138, 141 (1999).  Fifth, the 
benefit is awarded if VA had determined that, upon separation 
from active service, the veteran was totally disabled due to 
service-connected disabilities, and he was so rated for the 
five years prior to his death; i.e., the veteran died more 
than five, but less than ten, years after separation from 
service.  38 U.S.C.A. § 1318(b)(2); 38 C.F.R. 
§ 3.22(a)(2)(ii).  Sixth, the benefit is awarded if VA had 
determined, at least one year prior to his death, that the 
veteran was totally disabled due to service-connected 
disabilities and the veteran was a former prisoner of war who 
died after September 30, 1999.  38 U.S.C.A. § 1318(b)(3); 
38 C.F.R. § 3.22(a)(2)(iii).

In this case, however, the veteran had not applied for 
service connection prior to his death, so prior to his death 
VA had not determined that he was totally disabled.  
Moreover, there is no competent evidence that the veteran 
would have been entitled to a total disability evaluation for 
the 10 years prior to his death.  Hence, there is no basis 
for any so called "hypothetical entitlement."  Accordingly, 
dependency and indemnity compensation cannot be awarded on 
the basis of 38 U.S.C.A. § 1318.  Further, since the 
principal cause of the veteran's death was colon cancer, and 
service connection for colon cancer was not in effect at the 
time of his death, then dependency and indemnity compensation 
can only be awarded, under the provisions of 38 U.S.C.A. 
§ 1310, if colon cancer can be connected to his military 
service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant claims that the veteran's colon cancer was 
caused by his exposure to Agent Orange in Vietnam.  Congress 
addressed such claims in 1984 with the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act which was 
codified at 38 U.S.C.A. § 1116.  The section has been amended 
several times, most recently by the Veterans Education and 
Benefits Expansion Act of 2001.  Pub. L. 107-103, 115 Stat. 
987-9 (Dec. 27, 2001).  The Board will apply the amended 
version of the section in adjudicating this claim.

Section 1116 provides that, if a veteran who served in 
Vietnam between January 9, 1962, and May 7, 1975, develops 
certain specific disorders, then those disorders are presumed 
to be due to exposure to dioxin and, thus, incurred in 
service.  However, to warrant service connection, some of the 
specified disorders must be manifested to a degree of 
disability of 10 percent or more, and some of them must be 
manifested within a specified time after service in Vietnam.  
See 38 U.S.C.A. § 1116(a)(2).  The disorders identified by 
Congress for presumptive service connection do not include 
colon cancer.  Id.  The statute has been implemented at 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e).

In addition, Congress delegated to the Secretary of the 
Department of Veterans Affairs the authority to add disorders 
to those listed in section 1116 when sound medical and 
scientific evidence shows a positive association between such 
additional disorders and exposure to herbicides.  38 U.S.C.A. 
§§ 1116(a)(1)(B), (b).  The Secretary has not, however, 
exercised that power to add colon cancer as an additional 
disorder for which presumptive service connection is 
warranted.  See 38 C.F.R. § 3.309(e).

It is clear from the foregoing that colon cancer is not a 
disorder for which presumptive service connection is 
authorized under the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e).

The law with regard to presumptive service connection does 
not, however, operate to exclude the traditional approach to 
service-connection claims.  Combee v. Brown, 34 F.3d 1039, 
1043-5 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  
Traditionally, service connection is granted for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau.  
Thus, service connection may be established by medical 
evidence that the veteran's colon cancer was caused by 
exposure to Agent Orange.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Combee.

In this regard, a review of the service medical records 
reveals no complaints, findings or diagnoses pertaining to 
colon cancer.  In May 1970, the veteran was treated on one 
occasion for diarrhea which resolved by the next day.

In September 1998, the veteran complained of severe 
epigastric pain.  A gastroenterology work up showed mild 
peptic ulcer disease.  The pain persisted, and computerized 
tomography in January 1999 showed a constricting lesion in 
the transverse colon consistent with cancer.  It also showed 
numerous lesions in the liver consistent with metastatic 
disease.  The veteran underwent exploratory laparotomy, a 
right hemicolectomy, and a liver biopsy, which confirmed that 
colon cancer had metastasized to the liver, diaphragm, 
greater omentum, and peritoneum.  He died in March 1999.  The 
death certificate showed the cause of death as metastatic 
colon cancer.  He had not sought, or been granted, service 
connection for any disorder before he died.

The veteran served 91/2 months in Vietnam and, in her January 
2000 claim, the appellant contended that her husband's colon 
cancer was caused by exposure to Agent Orange in service.  In 
support of this theory, she submitted a copy of the report 
prepared in 1990 by Admiral Elmo Zumwalt, Jr., USN (Ret.), on 
the adverse health effects of exposure to Agent Orange.  The 
report noted that chloracne, and only chloracne, had been 
etiologically linked to Agent Orange.  The report then 
gathered and summarized the scientific studies on exposure to 
Agent Orange in order to determine whether there was a 
statistical association between such exposure and various 
other medical disorders.  That is, do persons exposed to 
Agent Orange demonstrate a statistically significant greater 
incidence of certain disorders than those not so exposed.  

With regard to colon cancer, the Zumwalt Report includes the 
following:

In a work entitled "Carcinogenic Effects 
of Pesticides" to be issued by the 
National Cancer Institute Division of 
Cancer Etiology, researchers conclude 
that while confirmatory data is lacking 
there is ample evidence to suggest that 
NHL [non-Hodgkin's lymphoma], STS [soft-
tissue sarcoma], colon, nasal and 
nasopharyngeal cancer can result from 
exposure to phenoxy herbicides [of which 
Agent Orange is one].

Admiral E.R. Zumwalt, Jr., REPORT TO THE SECRETARY OF THE DEPARTMENT 
OF VETERANS AFFAIRS ON THE ASSOCIATION BETWEEN ADVERSE HEALTH EFFECTS AND 
EXPOSURE TO AGENT ORANGE 45 (May 5, 1990).  (Emphasis added.)

A footnote to the report added:

Report of the Agent Orange Scientific 
Task Force of the American Legion, 
Vietnam Veterans of America, and the 
National Veterans Legal Services Project, 
reported by McAllister, "Viet Defoliant 
Linked to More Diseases," Washington 
Post, May 1, 1990 at AS, col. 4. The 
report also found that there are other 
disorders for which there is evidence 
suggesting an association with exposure 
to Agent Orange, but for which 
statistically significant evidence is not 
currently available.  Those diseases 
include:  leukemias, cancers of the 
kidney, testis, pancreas, stomach, 
prostate, colon hepatobiliary tract, and 
brain, psychosocial effects, 
immunological abnormalities, and 
gastrointestinal disorders.

Id. at footnote 91.  (Emphasis added.)

The report concluded as follows:

It can, in my judgment, be concluded, 
with a very high degree of confidence, 
that it is at least as likely as not that 
the following are caused in humans by 
exposure to [tetrachlorodibenzo-para-
dioxin]:  non-Hodgkin' s lymphoma, 
chloracne and other skin disorders, lip 
cancer, bone cancer, soft tissue sarcoma, 
birth defects, skin cancer, lung cancer, 
porphyria cutanea tarda and other liver 
disorders, Hodgkin's disease, 
hematopoietic diseases, multiple myeloma, 
neurological defects and autoimmune 
diseases and disorders.

In addition, I am most comfortable in 
concluding that it is at least as likely 
as not that liver cancer, 
nasal/pharyngeal/esophageal cancers, 
leukemia, malignant melanoma, kidney 
cancer, testicular cancer, pancreatic 
cancer, stomach cancer, prostate cancer, 
colon cancer, brain cancer, psychosocial 
effects, and gastrointestinal disease are 
service-connected.

I have separated the two foregoing 
subsets subjectively only because there 
is somewhat more data to support the 
former than the latter.  Nonetheless, 
immunological and toxicological theory 
supports both subsets and fully 
justifies, in my view, the inclusion of 
both subsets of the foregoing health 
effects in determining a service--
connected injury.

Id. at 53.

Some of the Zumwalt recommendations were accepted, but others 
were not.  Some disorders, for which corroborative evidence 
of an etiologic link had been lacking, have since been added 
to the list on the basis of more recent studies that produced 
such evidence (e.g., prostate cancer).  In sum, 
notwithstanding the aforementioned report, which is based on 
neither statistical nor scientific evidence, the two reports, 
relied upon for recommending that service connection for 
colon cancer be established on a presumptive basis, show 
little evidence of an etiologic relationship between colon 
cancer and Agent Orange.  Further, those two reports, had 
they been submitted as evidence rather than a reference to 
them in the Zumwalt report, would not be sufficient to 
overcome the decisions, made independently by Congress and 
VA, to omit colon cancer as a disorder linked to Agent Orange 
in the statute and regulation based on a more extensive 
review of the scientific and medical literature..

The veteran's colon cancer was not diagnosed until January 
1999, more than 27 years after his separation from service, 
and there is no medical evidence, i.e., there is nothing in 
the 1999 operation reports, treatment records, or hospital 
discharge summaries, linking colon cancer to his military 
service.  The veteran's treating physicians, however, have 
submitted statements in support of the appellant's claim.

In a December 1999 statement, Patti Wheeler, MD, the 
veteran's primary care physician, noted that he had no family 
history of cancer and no risk factors for colon cancer.  She 
said he was exposed to Agent Orange in service, and she "can 
not [sic] exclude this as a possible factor for his colon 
cancer."

With regard to family history, the veteran's parents 
reported, in a September 2000 letter, that they, along with 
the veteran's two brothers, his wife, and his son, had 
colonoscopies after his death.  Everyone was negative.  There 
is, however, no medical evidence showing that colon cancer is 
not an inherited disorder.  Moreover, even if the evidence 
showed that colon cancer was not inherited that evidence 
would not resolve the question it was at least as likely as 
not that this veteran died to colon cancer that was related 
to his military service.

In a December 1999 statement, R. Carter Davis, Jr., MD, a 
gastroenterologist, noted that the veteran served in Vietnam, 
had been exposed to Agent Orange, and died of metastatic 
colon cancer.  He said that "[n]one of our work ups could 
exclude Agent Orange as a possible etiological agent."

In a January 2000 statement, Michael Messino, MD, an 
oncologist, reported the veteran's treatment and the rapid 
progress of his disease.  He said he learned that the veteran 
was exposed to Agent Orange in service, and that "there is a 
possibility that the development of his colon cancer at a 
relatively young age may have been partly related to this 
exposure.  We do know that there are some malignancies that 
have direct relationships to exposure to chemical toxins."

The July 2001 Board remand directed the RO to ask the above 
doctors to identify the medical literature or the 
epidemiological studies upon which they relied for their 
opinions, and the RO did so in September 2001.

In a November 2001 statement, Dr. Wheeler did not identify 
any studies upon which she relied for her opinion.  She 
contended that the veteran had no family history of colon 
cancer, no rectal bleeding, no polyps, no other risk factors 
for it, and no exposure to any other carcinogenic agents.  
She said there were documented cases of soft-tissue tumors 
and other visceral tumors caused by Agent Orange, but she did 
not cite the documentation and conceded that colon cancer is 
not a soft-tissue sarcoma.  She said it was "at least as 
likely as not," and that there was "as good a chance as 
not," that Agent Orange caused the veteran's colon cancer.

In a November 2001 statement, Dr. Davis said there was "no 
way I can include or exclude Agent Orange as a possible 
factor in his death."

Dr. Messino did not respond to the RO query and, in a 
November 2001 statement, the appellant said she was unable to 
obtain any additional evidence from him.

The July 2001 Board remand also directed the RO to obtain a 
medical opinion from the VA Under Secretary for Health as to 
the likelihood of an etiologic relationship between colon 
cancer and Agent Orange.  In an April 2002 memorandum, the VA 
Chief Public Health and Environmental Hazards Officer cited 
the most recent report, "Veterans and Agent Orange, Update 
2000," by the Institute of Medicine at the National Academy 
of Sciences', which consisted of an extensive review of the 
medical and scientific literature.  That report concluded 
that there was limited/suggestive evidence of no etiologic 
link between Agent Orange and colon cancer.  The VA Officer 
opined that colon cancer was not a soft tissue sarcoma, and 
that Dr. Wheeler's opinion that there was "as good a chance 
as not" that the veteran's colon cancer was etiologically-
linked to exposure to Agent Orange did not appear to be 
consistent with the consensus or the scientific community as 
reflected in the National Academy of Sciences' report.  On 
the other hand, the opinion of Dr. Davis that Agent Orange 
could not be excluded was judged to be consistent with the 
medical and scientific community.

The Board must determine whether a preponderance of the 
medical evidence establishes an etiologic relationship 
between Agent Orange and the veteran's colon cancer or 
whether all of the evidence is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against such an etiologic 
relationship in which case the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  That 
responsibility can be daunting where, as here, medical 
evidence is not entirely consistent but, in weighing medical 
evidence, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In 
making the above determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  At the same time, the 
Board cannot make its own independent medical determinations, 
and must have plausible reasons for favoring one medical 
opinion over another.  Id.  Thus, the Board must determine 
the weight to be accorded the various items of medical 
evidence in this case based on their quality and not 
necessarily on their quantity or source.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims has provided guidance 
for weighing medical evidence.  They have held, for example, 
that a post service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. 
App. 109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription 
of lay history, untenanted by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  Lahore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id. citing Lay no v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Ronal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

The Board notes that the 1999 and 2000 statements by the 
veteran's treating physicians were rife with 
"possibilities" and "inabilities to exclude" Agent Orange 
as the cause of the veteran's colon cancer.  These statements 
are best characterized as equivocal in nature and, without a 
rationale or reference to supporting clinical data, the Board 
is inclined to give them little weight.  Bloom.  See also, 
Bastian v. West, 11 Vet. App. 127-8 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In 2001, however, 
when those doctors were asked for the basis for their 
opinions, the veteran's oncologist did not even respond, and 
the ensuing statement by his gastroenterologist became even 
more equivocal.  Only his primary care physician continued to 
assert, still without citing a basis for her assertion, that 
the veteran's colon cancer was related etiologically to in-
service exposure to Agent Orange.  It is not clear that Dr. 
Wheeler has expertise in the fields of oncology or cancer 
research, but it is clear that she has no scientific basis, 
or she would have cited it, for her continued assertion of an 
etiologic relationship.  Lahore; Bloom.  Accordingly, the 
Board cannot accord much weight to her 2001 opinion.

On the other hand, VA's Chief Public Health and Environmental 
Hazards Officer opined that there was no etiologic link 
between colon cancer and Agent Orange, and cited the most 
recent National Academy of Sciences report, "Veterans and 
Agent Orange, Update 2000," as the basis for her opinion.  
This opinion, based on scientific evidence, and a review of 
literally thousands of separate peer reviewed studies, is 
entitled to considerable weight.   

Perhaps someday, further research will show a link between 
the development of colon cancer and Agent Orange exposure.  
At this time, the evidence supporting such an assertion is, 
at best, speculative in nature.  As the competent evidence is 
not in equipoise, and as the preponderance of the competent 
evidence is against the claim, service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

 
ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

